


 HR 2778 ENR: To designate the facility of the United

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 2778
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 3 Quaker Ridge Road in New Rochelle, New York,
		  as the Robert Merrill Postal Station.
	
	
		1.Robert Merrill Postal
			 Station
			(a)DesignationThe facility of the United States Postal
			 Service located at 3 Quaker Ridge Road in New Rochelle, New York, shall be
			 known and designated as the Robert Merrill Postal
			 Station.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Robert
			 Merrill Postal Station.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
